PER CURIAM.
We originally accepted jurisdiction in this cause, reported below as Newsome v. Department of Corrections, 435 So.2d 887 (Fla. 1st DCA 1983), on the basis of conflict with Mastrandrea v. J. Mann, Inc., 128 So.2d 146 (Fla.3d DCA), cert. denied, 133 So.2d 320 (Fla.1961). After hearing oral argument, however, we find that there is no express and direct conflict and, consequently, there is no basis for this Court to accept jurisdiction in this cause. The petition for review is denied.
It is so ordered.
OVERTON, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.
BOYD, C.J., and ADKINS, J., dissent.
NO MOTION FOR REHEARING WILL BE ENTERTAINED BY THE COURT. SEE FLA.R.APP.P. 9.330(d).